U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 23, 2008 (August 19, 2008) AMERICAN SECURITY RESOURCES CORPORATION (Formerly Kahuna Network Security Inc.) (Formerly Computer Automation Systems, Inc.) (Exact Name of Registrant as Specified in Charter) Nevada 000-27419 90-0179050 (State of organization) (Commission File Number) (IRS Employer Identification No.) 9601 Katy Freeway, Suite Houston, Texas, (Address of principal executive offices including zip code) 713-465-1001 (Registrant’s telephone number, including area code) Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a- 12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01 Financial Statements and Exhibits On August 19, 2008, American Security Resources Corp. (the “Company”) filed an 8-KA regardingItem 4.02 Non-Reliance on Previously Completed Interim Review.
